Citation Nr: 0709137	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  00-02 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable initial rating for 
disruption of the rectus femoris muscle secondary to a shell 
fragment wound scar of the right thigh.  

2.  Entitlement to a compensable initial rating for a sensory 
nerve injury of the right anterior medial thigh secondary to 
a shell fragment wound scar of the right thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a compensable rating for his 
shell fragment wound scar of the right thigh.  The veteran 
subsequently initiated and perfected an appeal of this 
determination.  In December 2001, the veteran testified 
before the undersigned Veterans Law Judge via video 
conference.  

This appeal was previously presented to the Board in May 2003 
and March 2005, at which times this issue was remanded for 
additional development.  In a September 2005 rating decision, 
the RO awarded the veteran separate noncompensable ratings, 
effective from May 28, 1998, for muscle and nerve 
disabilities of the right thigh resulting from his in-service 
shell fragment wound.  In April 2006, these issues were 
remanded by the Board for additional development.  


FINDINGS OF FACT

1.  The veteran's shell fragment wound injury to Muscle Group 
XIV of his right thigh results in pain and slight tissue 
loss.  

2.  The veteran's sensory nerve injury of the right thigh, 
secondary to a shell fragment wound, results in pain and some 
numbness in the vicinity of the initial injury.  


CONCLUSIONS OF LAW

1.  A 10 percent initial rating for the veteran's disruption 
of the rectus femoris muscle secondary to a shell fragment 
wound of the right thigh is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 
4.56, 4.73, Diagnostic Codes 5313-14 (2006).  

2.  A compensable initial rating for the veteran's sensory 
nerve injury secondary to a shell fragment wound of the right 
thigh is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8529 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in March 2001 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The March 2001 letter 
informed the claimant that additional information or evidence 
was needed to support the claims and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claims, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claims were 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in October 2006.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded a VA examination on 
several occasions, most recently in March 2004 and June 2005.  
38 C.F.R. § 3.159(c)(4) (2006).  The records satisfy 
38 C.F.R. § 3.326.  

There is no objective evidence indicating that there has been 
a material change in the service-connected disabilities since 
the claimant was last examined.  38 C.F.R. § 3.327(a) (2006).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The March 2004 and June 2005 VA examination reports were 
thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The veteran was also sent a letter regarding the appropriate 
disability ratings or effective dates to be assigned in 
October 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  All duties to notify and assist the veteran have 
been met.  

I. Compensable initial rating - Muscle injury of the right 
thigh

The veteran seeks a compensable initial rating for his muscle 
injury of the rectus femoris, secondary to a shell fragment 
wound of the right thigh.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2006).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's muscle injury secondary to a shell fragment 
wound of the right thigh is currently rated as noncompensable 
under Diagnostic Code 5313, which refers to injuries 
involving Muscle Group XIII, the muscles of the posterior 
thigh.  Under this Code provision, a slight disability 
warrants a noncompensable evaluation, a moderate disability 
warrants a 10 percent evaluation, a moderately severe 
disability warrants a 30 percent evaluation, and a severe 
disability warrants a 40 percent evaluation.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5313 (2006).  However, the VA 
Schedule for Rating Disabilities indicates that the rectus 
femoris muscle is actually part of Muscle Group XIV, which is 
rated under Diagnostic Code 5314, for muscles of the anterior 
thigh.  Diagnostic Code 5314 provides the same ratings as 
Diagnostic Code 5313 for slight, moderate, etc., impairment.  
See 38 C.F.R. § 4.73, Diagnostic Code 5314 (2006).  

The criteria for the evaluation of residuals of healed shell 
fragment wounds involving muscle groups are set forth in 
38 C.F.R. § 4.56.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue- pain, impairment of coordination and 
uncertainty of movement, and disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  38 C.F.R. § 4.56(c), (d) 
(2006).  For purpose of the present case, the criteria of 
slight, moderate and moderately severe are pertinent. Under 
the rating criteria:  

(1) Slight disability of muscles:

(i) Type of injury. Simple wound of muscle without 
debridement or infection.

(ii) History and complaint.  Service department record 
of superficial wound with brief treatment and return to 
duty.  Healing with good functional results. No 
cardinal signs or symptoms of muscle disability as 
defined in paragraph (c) of this section.

(iii) Objective findings.  Minimal scar.  No evidence 
of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained 
in muscle tissue.

(2) Moderate disability of muscles:

(i) Type of injury.  Through and through or deep 
penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection.

(ii) History and complaint.  Service department record 
or other evidence of in-service treatment for the 
wound.  Record of consistent complaint of one or more 
of the cardinal signs and symptoms of muscle injury as 
defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, 
affecting of particular functions controlled by the 
injured muscles.

(iii) Objective findings.  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue 
when compared to the sound side.

(3) Moderately severe disability of muscles:

(i) Type of injury. Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and 
intermuscular scarring.

(ii) History and complaint. Service department record 
or other evidence showing hospitalization for a 
prolonged period for treatment of wound. Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section and, if present, evidence of inability to keep 
up with work requirements.

(iii) Objective findings. Entrance and (if present) 
exit scars indicating track of missile through one or 
more muscle groups. Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side. Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

38 C.F.R. § 4.56 (2006).  

Service connection for a scar, residual of shell fragment 
wound of the right medial thigh was established in a February 
1991 rating decision.  It was noted that service medical 
records indicated that the veteran sustained penetrating 
wounds of the right medial thigh and ankle in service with no 
artery or nerve involvement.  The wounds were treated with 
debridement only.  An October 1970 VA examination revealed no 
complaints related to the right thigh.  

Upon receipt of the current claim, the veteran was afforded 
VA general medical examination in August 1998.  A history of 
multiple shell fragment wounds to the upper extremities, 
face, and right thigh, sustained during military service in 
Vietnam, were noted.  Physical evaluation of the veteran's 
right thigh revealed a 1 inch by 3 inch widened scar with a 1/2 
inch depression.  The scar was non-tender.  

At his December 2001 personal hearing, the veteran stated he 
experiences pain and burning in the right thigh secondary to 
his shell fragment wound.  He stated his right thigh injury 
results in some limitation of mobility and other impairment.  

The veteran's muscle injury of the right thigh was next 
examined by VA in December 2002.  His claims file was also 
reviewed by the examiner.  On physical examination the 
veteran had loss of soft tissue of the entry point of his 
right thigh, at the intersection of the medial quadriceps and 
thigh adductor muscles.  The entry wound scar was adherent, 
and the veteran reported easy fatigability of the right leg.  
His right thigh was 45 centimeters in circumference, as 
compared to 44 on the left.  Muscle strength was within 
normal limits, and no loss of mass or atrophy was noted.  X-
rays of the right thigh revealed several retained metallic 
fragments, without other evidence of bony abnormality.  

The veteran was next afforded VA examination in March 2004.  
The claims file was reviewed in conjunction with the 
examination.  He reported some pain of the right thigh at the 
site of his shell fragment wound, but denied any inference 
with normal physical activity.  However, some increased 
fatigability of the right thigh was noted.  On physical 
evaluation, the veteran has some loss of subcutaneous tissue 
of the right thigh at the site of his shell fragment wound 
scar, and a palpable nodule was also present.  Range of 
motion of the right knee revealed extension to 0 degrees and 
flexion to 135 degrees, equal to range of motion on the left.  
The right hip exhibited hip extension to 10 degrees and hip 
flexion to 10 degrees.  

More recently, the veteran's claims file was reviewed by a VA 
examiner in June 2005.  A medical opinion regarding the 
extent of the veteran's impairment had been requested within 
a March 2005 Board remand.  After reviewing the medical 
evidence of record, the examiner confirmed that the veteran 
had muscle tissue loss of the rectus femoris, albeit 
involving a "very small portion of the muscle belly", such 
that the veteran had full extension of the knee.  
Nonetheless, the veteran had 3 centimeters less circumference 
of the right thigh versus the left.  The chief symptom of 
this muscle injury was increased fatigability.  The examiner 
also stated debridement, consistent with the tissue wasting 
already noted, was present.  

The veteran's VA outpatient medical treatment records have 
also been reviewed.  While the veteran receives VA treatment 
for a variety of disabilities secondary to his in-service 
injuries, he has not complained about his muscle injuries of 
the right thigh on a chronic basis.  He has generally 
ambulated without assistance, and exhibited normal muscle 
function in the lower extremities.  Occasionally, he has used 
medication for his muscle pain.  

After reviewing the totality of the record, the Board finds a 
compensable initial rating of 10 percent for moderate 
disability of the rectus femoris of the right thigh is 
warranted.  Multiple VA examinations confirm some, albeit 
slight, tissue loss of the muscles of the right thigh at the 
site of the original shell fragment wound.  According to the 
June 2005 VA medical opinion, some atrophy of the right thigh 
is also present, as it is 3 centimeters less than the left 
thigh.  Finally, the VA examiner noted that the veteran 
experiences increased fatigability in the right thigh as a 
result of his injury.  Therefore, based on these findings and 
in light of 38 C.F.R. §§ 4.3 and 4.7, a finding of moderate 
impairment of Muscle Group XIII is warranted, for which a 10 
percent initial rating may be awarded.  

However, the preponderance of the evidence is against a 
finding of moderately severe impairment, for which an 
increased initial rating of 20 percent would be warranted.  
According to the medical evidence of record, the veteran has 
full and equal range of motion of the right knee, and no loss 
of motion of the right hip.  Additionally, his muscle 
strength and coordination is within normal limits, and he is 
able to ambulate without assistance.  Generally, his muscle 
injury of the right thigh results in no day-to-day 
impairment, outside of the increased fatigability already 
noted above.  Hence, a finding of moderately severe 
disability of Muscle Group XIII is not warranted.  

Additionally, an increased initial rating under the criteria 
outlined in DeLuca is not warranted based on the evidence of 
record.  While the veteran does have some increased 
fatigability of the right thigh, he does not evidence 
additional functional loss due to pain or due to weakness, 
incoordination, or pain on movement.  No examiner has 
suggested he has additional limitation of motion secondary to 
such factors.  Finally, because the veteran has displayed a 
level of disability consistent with a 10 percent initial 
rating and no higher since the initiation of this appeal, a 
staged rating is not warranted in the present case.  See 
Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's muscle injury of the right thigh 
has itself required no extended periods of hospitalization 
since the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.

In conclusion, an increased rating of 10 percent and no 
higher is warranted for the veteran's disruption of the 
rectus femoris muscle associated with a shell fragment wound 
scar of the right thigh.  As a preponderance of the evidence 
is against the award of an initial rating in excess of 10 
percent, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Compensable initial rating - Nerve injury of the right 
thigh

The veteran seeks a compensable initial rating for a sensory 
nerve injury of the right thigh, secondary to a shell 
fragment wound.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

The veteran's nerve injury of the right thigh has been rated 
as noncompensable under Diagnostic Code 8529, for the 
external cutaneous nerve of thigh.  This Code provides a 
noncompensable rating for mild to moderate paralysis or other 
impairment of the nerve, and a 10 percent rating for severe 
to complete paralysis or impairment.  38 C.F.R. § 4.124a, 
Diagnostic Code 8529 (2006).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) (2006).

Upon receipt of his claim, the veteran was afforded VA 
general medical examination in August 1998.  A history of 
multiple shell fragment wounds to upper extremities, face, 
and right thigh, sustained during military service in 
Vietnam, were noted.  Physical evaluation of the veteran's 
right thigh revealed a 1 inch by 3 inch widened scar with a 1/2 
inch depression.  The scar was non-tender.  No neurological 
findings were noted at that time.  

At his December 2001 personal hearing, the veteran stated he 
experiences pain and burning in the right thigh secondary to 
his shell fragment wound.  He stated use of his right thigh 
for extended periods was limited by pain and fatigability of 
the right lower extremity.  

VA examination of the veteran's neurological impairment in 
December 2002 revealed symmetrical 1+ reflexes in the lower 
extremities.  The veteran reported some numbness around his 
right thigh shell fragment wound scar.  However, he was able 
to distinguish sharp from dull around the scar.  No other 
loss of sensation or other neurological function in the right 
thigh was noted.  X-rays of the right thigh revealed several 
retained metallic fragments, without other evidence of bony 
abnormality.  

The veteran was next afforded VA examination in March 2004.  
The claims file was reviewed in conjunction with the 
examination.  He reported some pain of the right thigh at the 
site of his shell fragment wound, but denied any inference 
with normal physical activity.  On physical examination he 
had some loss of sensation at the site of his shell fragment 
wound scar, but no other neurological impairment was noted.  
His reflexes were 1+ and symmetrical.  

More recently, the veteran's claims file was reviewed by a VA 
examiner in June 2005.  A medical opinion regarding the 
extent of the veteran's impairment had been requested within 
a March 2005 Board remand.  After reviewing the medical 
evidence of record, the examiner confirmed interrupt of the 
sensory nerve of the anterior medial thigh as an initial 
result of the veteran's in-service shell fragment wound, and 
this nerve damage had not regrown sufficient to return 
sensation in the right thigh to normal.  However, the 
examiner found no evidence of motor nerve loss or 
interruption, or resulting muscle weakness.  

The veteran's VA outpatient medical treatment records have 
also been reviewed.  While the veteran receives VA treatment 
for a variety of disabilities secondary to his in-service 
injuries, he has not complained about his nerve injury of the 
right thigh on a chronic basis.  He has generally ambulated 
without assistance, and exhibited normal nerve function in 
the lower extremities, with the exception of some sensation 
loss in the vicinity of his shell fragment wound scar.  
Occasionally, he has used medication for his pain in the 
right thigh.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a compensable 
initial rating for the veteran's sensory nerve injury of the 
right anterior medial thigh.  According to the various VA 
medical examination reports of record, the veteran's only 
neurological symptomatology of this injury consists of some 
sensory loss proximate to the entry site and scar of his 
shell fragment wound.  Additionally, while he has some pain 
of the right thigh, this right thigh pain has already been 
considered above as part of the justification for a 
compensable rating for his muscle injury.  Use of the same 
symptomatology to warrant multiple compensable ratings is 
forbidden.  See 38 C.F.R. § 4.14 (2006).  Further, he is 
without any impairment of the motor nerves of the right 
thigh, such that he has full range of motion and no 
incoordination or weakness of the right lower extremity.  
Based on these findings, the veteran has no worse than mild 
or moderate nerve damage of the external cutaneous nerve of 
the right thigh, warranting a noncompensable initial rating.  
Furthermore, inasmuch as the veteran's noncompensable initial 
rating reflects the highest degree of impairment shown since 
the date of the grant of service connection for this nerve 
disability, there is no basis for a staged rating in the 
present case.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's nerve disability of the right thigh 
has itself required no extended periods of hospitalization 
since the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.

In conclusion, the preponderance of the evidence is against a 
compensable initial rating for the veteran's sensory nerve 
disability associated with a shell fragment wound scar of the 
right thigh.  As a preponderance of the evidence is against 
the award of an increased initial rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to a 10 percent initial rating for disruption of 
the rectus femoris muscle associated with a shell fragment 
wound scar of the right thigh is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  

Entitlement to a compensable initial rating for a sensory 
nerve disability of the right anterior medial thigh 
associated with a shell fragment wound scar of the right 
thigh is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


